Case 1:18-cr-00087-JPH-DML Document 200 Filed 12/01/20 Page 1 of 2 PageID #: 713




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:18-cr-00087-JPH-DML
                                                       )
 MOSE BELL,                                            ) -04
                                                       )
                               Defendant.              )

                                              ORDER

                                                  I.

        On July 15, 2020, Defendant filed a pro se motion that the Court construed as a Motion for

 Compassionate Release under Section 603 of the First Step Act of 2018. Dkt. 193. Counsel has

 appeared on behalf of Defendant, and the case has been stayed pending counsel's review and

 analysis of Defendant’s eligibility for compassionate release pursuant to the First Step Act of 2018.

 Dkt. 194.

        The Court has ordered that "[p]roceedings will resume, and the stay will be lifted, when

 counsel files an Amended Motion for Compassionate Release on the Defendant’s behalf or adopts

 Defendant’s previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

 Stipulation to Reduction of Sentence is filed, or the Court grants counsel’s motion to withdraw

 from the Defendant’s case." Id. The Court notifies the parties that, if one of these events has not

 occurred by February 1, 2021, the Court will lift the stay and enter a briefing order. The Court

 will extend the stay only upon motion from Defendant's counsel that is supported by good cause.
Case 1:18-cr-00087-JPH-DML Document 200 Filed 12/01/20 Page 2 of 2 PageID #: 714




                                                  II.

         Defendant has filed a motion asking that the Court grant him a continuance until February

 1, 2021, so that he will have sufficient time to exhaust his administrative remedies. The motion,

 dkt. [199], is granted to the extent that the Court notes that this case has been stayed and, as stated

 above, will remain stayed until February 1, 2021. Any Amended Motion for Compassionate

 Release or motion to lift stay and adoption of Defendant’s previously-filed Motion filed consistent

 with Part I of this Order must be supported by evidence that Defendant has exhausted his

 administrative remedies or that 30 days have passed since the Warden received Defendant's request

 for compassionate release (such as a document showing the warden's receipt of the request, a denial

 from the warden, or a declaration under penalty of perjury stating when Defendant made the

 request for compassionate release, the contents of the request, and how it was transmitted to the

 warden). See 18 U.S.C. § 3582(c)(1)(A). Alternatively, Defendant's counsel may confer with the

 United States and submit a statement certifying that the United States agrees that Defendant has

 exhausted administrative remedies or that the United States will waive the exhaustion requirement

 in this case.

 SO ORDERED.
 Date: 12/1/2020




 Distribution:

 All Electronically Registered Counsel




                                                   2
